Exhibit 10.55

Grantee Name:                    

ICT GROUP, INC.

2006 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT

GRANT LETTER

Date of Grant:                     

ICT Group, Inc. (the “Company”) has adopted the ICT Group, Inc. 2006 Equity
Compensation Plan (the “Plan”), which provides for grants to employees of stock
awards in the form of restricted stock units with respect to shares of the
Company’s common stock, par value $.01 (the “Common Stock”). The Compensation
Committee (the “Committee”) of the Board of Directors of the Company has decided
to make a restricted stock unit grant to                      (the “Grantee”),
as an inducement for the Grantee to promote the best interests of the Company
and its stockholders. This Grant Letter evidences the grant of restricted stock
units to the Grantee, an employee, subject to the terms and conditions set forth
in this Grant Letter and the Plan. Capitalized terms used and not otherwise
defined in this Grant Letter are used herein as defined in the Plan.

1. Grant and Acceptance of RSUs. Subject to the terms and conditions set forth
in this Grant Letter, the Company hereby grants to the Grantee effective as of
the date of grant first stated above (the “Date of Grant”),                     
restricted stock units (“RSUs”) under the Plan. The Grantee accepts the RSUs and
agrees to be bound by the terms and conditions of this Grant Letter and the Plan
with respect to the grant.

2. RSU Account. Each RSU represents one hypothetical share of Company Common
Stock, and not an actual share of Stock. The Company shall establish and
maintain a RSU account, as a bookkeeping account on its records, for the Grantee
and shall record in such account the number of RSUs awarded to the Grantee. No
shares of stock shall be issued to the Grantee at the time the grant is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company, or the right to vote, with respect to any RSUs
recorded in the account. The Grantee shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the RSU account
established for the Grantee.

3. Vesting. The RSUs shall be subject to forfeiture until the restrictions on
the RSUs lapse. The restrictions on the RSUs shall lapse, and the RSUs shall be
payable in four equal annual installments beginning on the first anniversary of
the Date of Grant, provided the Grantee continues to be employed by, or provide
service to, the Company from the Date of Grant until the applicable vesting
date. The lapse of restrictions on the RSUs shall be cumulative, but shall not
exceed 100% of the RSUs. If the foregoing schedule would produce fractional
RSUs, the number of RSUs on which the restrictions lapse shall be rounded down
to the nearest whole RSU.

4. Redemption. Unless a valid election is made pursuant to Section 5 below, when
the restrictions on the RSUs lapse in accordance with Section 3 above (the
“Redemption Date”), the Grantee



--------------------------------------------------------------------------------

shall receive payment with respect to such RSUs in the form of shares of common
stock of the Company, as soon as practicable after the Redemption Date, and in
no event, later than 2 1/2 months after the end of the calendar year in which
the Redemption Date occurs.

5. Deferrals.

(a) The Grantee may make an irrevocable election to defer redemption of any of
the vested RSUs to a date that occurs after the applicable Redemption Date (the
“Deferred Date”) by completing the deferral election form provided to the
Grantee by the Committee, in such form as the Committee may prescribe or
subsequently modify to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Any such election shall
be made by such date as the Committee may prescribe, consistent with section
409A of the Code and the regulations thereunder. Failure to make an effective
election by the date prescribed by the Committee will preclude a Grantee from
making a deferral.

(b) The Grantee may make a subsequent election to redefer distribution of any
vested RSUs to a later date (the “Subsequent Deferred Date”) by completing a
deferral election form provided to the Grantee by the Committee, in such form as
the Committee may prescribe or subsequently modify to comply with the
requirements of section 409A of the Code; provided that, (i) the subsequent
election must be made at least twelve months prior to the date on which the
first scheduled distribution was to occur, (ii) the subsequent election may not
take effect until at least twelve (12) months after the date on which the
election is made, and (iii) the first distribution with respect to which such
election is made must be deferred for a period of not less than five (5) years
from the date such payment would otherwise have been made. The Committee may
prescribe limitations with respect to subsequent elections under this Section 5
as it deems necessary or appropriate, subject to the requirements of
Section 409A of the Code.

6. Termination of RSUs. If the Grantee’s employment or service with the Company
terminates for any reason before the restrictions on the RSUs lapse, any RSUs
for which the restrictions have not lapsed shall automatically terminate and
shall be forfeited as of the date of the Grantee’s termination of service. No
payment shall be made with respect to any RSUs that terminate as described in
this Section 6.

7. Payment of RSUs.

(a) If and when the restrictions on the RSUs lapse (or, if later, upon the
Deferred Date) the Company will issue to the Grantee one share of Company Common
Stock for each RSU for which the restrictions have lapsed subject to
satisfaction of the Grantee’s tax withholding obligations as described below.

(b) All obligations of the Company under this Grant Letter shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the RSUs by having shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, and local tax liabilities.

 

2



--------------------------------------------------------------------------------

(c) The obligation of the Company to deliver Stock shall also be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The issuance of shares to the Grantee pursuant
to this Grant Letter is subject to any applicable taxes and other laws or
regulations of the United States or of any state having jurisdiction thereof.

8. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the RSUs, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
RSUs are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the shares issued under the Plan,
(c) changes in capitalization of the Company and (d) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
the RSUs pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

10. No Employment or Other Rights. The grant of the RSUs shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

11. No Shareholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a shareholder with respect to shares of Company Common
Stock until certificates for shares have been issued upon payment of the RSUs.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this Grant
Letter may not be sold, assigned, encumbered or otherwise transferred except, in
the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the RSUs or any right hereunder,
except as provided for in this Grant Letter, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the RSUs by notice to the Grantee, and the
RSUs and all rights hereunder shall thereupon become null and void. The rights
and protections of the Company hereunder shall extend to any successors or
assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Grant Letter may be assigned by the Company without the
Grantee’s consent.

 

3



--------------------------------------------------------------------------------

13. Effect on Other Benefits. The value of RSUs or any shares of Common Stock
distributed to the Grantee with respect to the RSUs shall not be considered
eligible earnings for purposes of any other plans maintained by the Company.
Neither shall such value be considered compensation for purposes of determining
or calculating other benefits that are based on compensation, such as life
insurance.

14. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

15. Notice. Any notice to the Committee provided for in this Grant Letter shall
be addressed to the Company in care of the Chief Financial Officer at ICT Group,
Inc., 100 Brandywine Blvd., Newtown, PA 18940-4000, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
records of the Company or to such other address as the Grantee may designate to
the Company in writing. Any notice provided for hereunder shall be delivered by
hand, sent by telecopy or telex or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage and registry being
prepaid, in a post office or branch post office regularly maintained by the
United States Postal Service.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Letter as of the Date of Grant.

 

ICT GROUP, INC.

By:

       John J. Brennan, Chairman

 

I hereby accept the award of RSUs described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby agree that all
decisions and determinations of the Committee with respect to the RSUs shall be
final and binding.

 

   Grantee

 

5